COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-209-CV
 
 
DAH D. SUEN                                                                     APPELLANT
 
                                                   V.
 
BOYD, INC.                                                                           APPELLEE
 
                                              ------------
 
            FROM THE 17TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Dah D. Suen attempts to appeal from the
trial court=s judgment signed March 9,
2009.  Because Appellant timely filed a
motion for new trial, his notice of appeal was due June 8, 2009, but the notice
of appeal was not filed until July 1, 2009, which was untimely.[2]




On July 14, 2009, we notified Appellant that his
appeal was subject to dismissal for want of jurisdiction unless, by July 24,
2009, he filed a response showing grounds for continuing the appeal.[3]  No response has been filed.  Accordingly, we dismiss this appeal for want
of jurisdiction.[4]
 
PER CURIAM
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
DELIVERED:  August 31, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
26.1(a)(1).


[3]See Tex. R. App. P. 42.3(a).


[4]See Tex. R. App. P. 42.3(a),
43.2(f).